RESCISSION AND MUTUAL RELEASE AGREEMENT

 

This RESCISSION AND MUTUAL RELEASE AGREEMENT (“Agreement”) is entered into as of
January 15, 2020 (the “Effective Date”), by and among SUGARMADE, INC., a
Delaware corporation (“SGMD”), ALLAN HUANG AND CHENLONG TAN (“BZRTH
Shareholders”), and BZRTH, Inc., a Nevada corporation (“BZRTH”).

 

RECITALS

 

Whereas, SGMD, BZRTH, BZRTH Shareholders are parties to a Stock Exchange
Agreement dated October 30, 2019 (the “Stock Exchange Agreement”) pursuant to
which the parties agreed to complete the previously announced acquisition of
BZRTH by SGMD;

Whereas, under the Stock Exchange Agreement and in connection with SGMD’s
acquisition of the BZRTH Commons Stock (as defined in the Stock Exchange
Agreement), SGMD agreed to pay the total consideration as follows: 650,000,000
shares of SGMD’s Common Stock, 3,500,000 shares of Series B Convertible
Preferred Stock of SGMD, $2,000,000.00 in cash, and a 5% promissory notes with
the principal in the sum of $7,130,000.00 due on or before October 31, 2021;

Whereas, as of the total consideration payable by SGMD under the Stock Exchange
Agreement, the parties hereto acknowledge and agree that: (A) $870,000 in cash
had been paid, (B) 449,373,817 shares of common stock have been issued; and (C)
750,000 shares of Series B Convertible Preferred Stock had been issued to BZRTH
Shareholders pursuant to the terms and conditions of the Stock Exchange
Agreement; and

Whereas, prior to the date hereof, a disagreement as to certain terms and
conditions of the Stock Exchange Agreement or the performance thereof have
arisen among the parties, to the Stock Exchange Agreement. The parties, however,
desire to resolve all of their disagreement by entering into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the covenants,
agreements, representations and warranties hereinafter contained, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, SGMD and the BZRTH Shareholders agree as follows:

 

 

ARTICLE I

MUTUAL RESCISSION AND RELEASE

 

1. Authority. Each party hereto represents that he or it has the authority to
enter into, execute and deliver this Agreement and any other instruments and
agreements required to be executed and delivered pursuant to this Agreement and
to consummate the transactions

1



contemplated herein. When executed and delivered by the parties hereto, this
Agreement is a valid and binding obligation of each party, enforceable in
accordance with its terms.

 

2. No Admission of Liability. This Agreement is entered into in compromise,
settlement and release, of the disagreement between, and potential disputed
claims among the parties. Each party hereto acknowledges that the execution of
this Agreement is not to be, and shall not be, construed in any way as, an
admission of wrongdoing or liability on the part of any of the parties, or of
any other person or business entity, save and except for the obligations set
forth in this Agreement. The parties hereto acknowledge that the execution and
delivery of this Agreement effects the settlement of all claims by and among the
parties on the terms hereof.

3. Rescission. Subject to the terms and conditions of this Agreement, the
parties hereby agreed that the Stock Exchange Agreement and all agreements
entered into by and among the parties in connection therewith are hereby
rescinded and terminated as of the Effective Date of this Agreement and such
agreements shall be of no further force or effect and shall in no way serve to
bind any parties hereto and thereto.

4. Settlement; Release. In furtherance of the rescission of the agreements as
contemplated under Section 1 above and the settlement of disputed claims
thereunder, each party hereto agrees to undertake such actions relevant to it or
him, including the delivery of certain stock certificates. In connections with
the actions to be undertaken, each party represents and warrants the following:

(i)He/she/it has not assigned or transferred or purported to assign or transfer,
voluntarily or involuntarily, or by operation of law, any of his/her/its
interest in the Stock Exchange Agreement or consideration receivable thereunder;
and

 

(ii)none of the shares of stock transferrable and deliverable by him/her/it are
subject to any lien, claim, charge, encumbrance, pledge, security, interest or
claim of any person.

 

A. Except for the rights of the parties against each other with respect to
enforcing the terms of this Agreement, each of the parties hereby, for
himself/itself, his/its employees, agents, partners, members, representatives,
controlled entities and affiliates, successors and assigns, fully discharges and
releases all other parties hereto and his/its employees, agents, executors,
administrators, trustees, heirs, attorneys, partners, representatives, assigns,
predecessors, successors and related entities, from any and all claims,
counterclaims, damages, actions, suits, debts, judgments, obligations,
attorneys’ fees, indemnities, subrogations, duties, demands, controversies and
liabilities of every nature at law or in equity, liquidated, or unliquidated,
known or unknown, suspected or unsuspected, matured or unmatured, foreseeable or
unforeseeable, which they have or may have arising out of or related to the
Stock Exchange Agreement or the performance or non-performance thereof
(“Released Claims”).

 

2



B. It is the intention of the parties that each of them will expressly waive any
and all rights and benefits conferred upon them in a release that (i) does not
cover or include unknown or unsuspected, disclosed or not disclosed claims
and/or (ii) under common law.

 

Subject to the provisions of paragraph below, the parties, and each of them,
have acknowledged that they have separately bargained for the foregoing waiver
of the unknown claims and the common law recited above.  The parties and each of
them, expressly consent that this release shall be given in full force and
effect in accord with each and all of the expressed terms and provisions,
including those terms and provisions relating to any other claims, demands and
causes of action whether specified or not specified. Common law provides
substantially as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Subject to the provisions of paragraph below, the parties, and each of them,
have acknowledged that they have separately bargained for the foregoing waiver
of the unknown claims and the common law recited above. The parties and each of
them, expressly consent that this release shall be given in full force and
effect in accord with each and all of the expressed terms and provisions,
including those terms and provisions relating to any other claims, demands and
causes of action whether specified or not specified.

 

5. Indemnification of the Parties: Each of the parties shall indemnify, defend,
and hold harmless the other parties, and each of them, and its officers,
directors, managers, employees and consultants against and in respect of any and
all Losses that the parties incur or suffer after the effective date of this
Agreement from third party actions that may occur as a result of this Agreement.

 

6. Covenant to Cooperate with Audit if Necessary. BZRTH and/or BZRTH
Shareholders may, but not obligated to, take commercially reasonable actions to
cooperate with SGMD to assist SGMD in any filing or disclosure matter required
by the Securities and Exchange Commission or Federal/State law. Any such actions
agreed taken by BZRTH and/or BZRTH Shareholders shall be at the expense of SGMD.

 

7. Other Filings. Each party shall mutually cooperate and file any documents
deemed necessary to be filed with West Coast Stock Transfer, Inc. and/or the
Delaware Secretary of State.

8. Record Retention. BZRTH shall be entitled to receive copies and documents
pertaining to BZRTH completed audit reports and including completed valuation
reports.

9. BZRTH Shares to SGMD: BZRTH agrees to issue certain shares of BZRTH as
outlined on Exhibit “A”. The parties agree that SGMD will execute an irrevocable
proxy document prior to the occurrence of issuance of the shares.

3



10. Further Assurances. Except as otherwise provided herein, at the request of
any of the parties hereto, and without further consideration, the other parties
agree to execute such documents and instruments and to do such further acts as
may be necessary or desirable to effectuate the transactions contemplated
hereby.

 

11. Each Party to Bear Own Costs. Each of the parties shall pay all costs and
expenses incurred or to be incurred by him or it in negotiating and preparing
this Agreement and in the performance of the terms of this Agreement.

 

12. Headings. The subject headings of the Articles and Sections of this
Agreement are included for purposes of convenience only and shall not affect the
construction or interpretation of any of its provisions.

 

13. Entire Agreement; Waivers. This Agreement and the exhibits hereto constitute
the entire agreement between the parties pertaining to the contemporaneous
agreements, representations, and understandings of the parties, and this
Agreement supersedes in their entirety any and all prior verbal or written
agreements pertaining to the subject matter hereof. No supplement, modification,
or amendment of this Agreement shall be binding unless executed in writing by
all parties. No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the party making the waiver.

 

14. Third Parties. Nothing in this Agreement, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any persons other than the parties to it and their respective successors and
assigns, nor is  anything in this Agreement intended to relieve or discharge the
obligation or liability of any third person to any party to this Agreement, nor
shall any provision give any third persons any right of subrogation or action
over against any party to this Agreement.

 

15. Successors and Assigns. This Agreement shall be binding on, and shall inure
to the benefit of, the parties to it and their respective heirs, legal
representatives, successors, and assigns.

 

16. Notices. All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
second day after emailing if emailed to the party to whom notice is to be given,
and properly addressed as follows:

 

To Rescinding Shareholders and BZRTH

c/o Allan Huang, President

2399 Bateman Avenue

Duarte, CA 91010

 

 

 

4



To SGMD

Attn: Jimmy Chan

Chief Executive Officer

750 Royal Oaks Drive, Suite 108

Monrovia, CA 91016

 

 

Any party may change his or its address for purposes of this paragraph by giving
notice of the new address to each of the other parties in the manner set forth
above.

 

17. Attorneys' Fees. In the event that any legal proceeding is brought to
enforce or interpret any of the provisions of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys' fees whether or not the
action or proceeding proceeds to final judgment.

 

18. Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, excluding that
body of law relating to conflict of laws. To the fullest extent permitted by
law, and as separately bargained-for-consideration, each party hereby knowingly
and voluntarily waives and relinquishes any right to trial by jury in any
action, suit, proceeding, or counterclaim of any kind arising out of or relating
to this Agreement.

 

19. Acknowledgement and Assent.  The parties, and each of them, acknowledge that
to have been given sufficient time to consider the terms and conditions of this
Agreement; and have been advised to consult with an attorney prior to signing
this Agreement and has in fact consulted with counsel of his own choosing prior
to executing this Agreement. The parties, and each of them, agree to have read
this Agreement and understand the content herein, and freely and voluntarily
assents to all of the terms herein.

 

20. Interpretation.  Notwithstanding any law to the contrary, ambiguities in
this Agreement or in any other document executed and delivered in connection
herewith shall not be resolved against any party due to the drafting thereof by
one party or the other. The parties are relying on independent counsel of their
choosing to advise them regarding the rights and obligations created by this
Agreement.

 

21. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Mutual Rescission and
Settlement Agreement effective on the day and year first indicated above.

 

[SIGNATURES ON FOLLOWING PAGE]

 

5



 

SUGARMADE, INC.  BZRTH, INC.            By:  /s/ Jimmy Chan  By:  /s/ Allan
Huang Name:  Jimmy Chan  Name:  Allan Huang Title:  Chief Executive Officer 
Title:  Chief Executive Officer            SHAREHOLDERS:                /s/
Allan Huang           /s/ Chenlong Tan ALLAN HUANG  CHENLONG TAN



6



EXHIBIT “A” UNDER §9

 

SHARES ISSUED DATE OF ISSUANCE TOTAL

200,000,000 common shares 12/13/2017 200,000,000 249,373,817 common shares
11/15/2019 249,373,817 500,000 common shares sold   (500,000)   TOTAL
448,873,817 common shares 750,000 Preferred B Stocks 11/15/2019 750,000   TOTAL
750,000 Preferred B Stocks

 

BZRTH RETURN OF SGMD COMMON AND PREFERRED STOCKS:

BZRTH shall make all efforts and in good faith to initiate the return of the
common shares and Preferred B Stocks to SGMD within 30-days from the Effective
Date of this Agreement.

BZRTH ISSUANCE OF BZRTH SHARES TO SGMD:

BZRTH in good faith shall issue BZRTH common shares to SGMD as follows:

At 1.022481% of BZRTH common shares which is 102,248 shares to initiate issuance
to SGMD in 30-days from BZRTH’s completion and submission to change BZRTH
Articles of Incorporation to increase its current shares with the Nevada
Secretary of State.

 

7